
	

114 HCON 83 IH: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to commemorate the 150th anniversary of the ratification of the 13th Amendment.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 83
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Butterfield (for himself, Ms. Adams, Ms. Bass, Mrs. Beatty, Mr. Becerra, Mr. Bishop of Georgia, Ms. Brown of Florida, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Mr. Conyers, Mr. Cummings, Mr. Danny K. Davis of Illinois, Ms. Edwards, Mr. Ellison, Ms. Fudge, Mr. Al Green of Texas, Ms. Norton, Ms. Jackson Lee, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Mrs. Lawrence, Ms. Lee, Mr. Lewis, Mr. Thompson of Mississippi, Mrs. Carolyn B. Maloney of New York, Ms. McCollum, Ms. Moore, Mr. Payne, Mr. Fattah, Mr. Meeks, Ms. Plaskett, Ms. Pelosi, Mr. Rangel, Mr. Richmond, Mr. Scott of Virginia, Mr. David Scott of Georgia, Ms. Sewell of Alabama, Ms. Maxine Waters of California, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, Mr. Veasey, Ms. DeLauro, Mr. Hastings, Mr. Carson of Indiana, Ms. Kelly of Illinois, Mr. Rush, and Mr. Hoyer) submitted the following concurrent resolution; which was referred to the Committee on House Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to
			 commemorate the 150th anniversary of the ratification of the 13th
			 Amendment.
	
	
		1.Use of Emancipation Hall for Ceremony to Commemorate 150th Anniversary of Ratification of 13th
 AmendmentEmancipation Hall in the Capitol Visitor Center is authorized to be used on December 8, 2015, for a ceremony to commemorate the 150th anniversary of the ratification of the 13th Amendment to the Constitution of the United States, which abolished slavery in the United States. Physical preparations for the conduct of the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.
		
